Title: From George Washington to William Heath, 22 April 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh April 22. 1782
                        
                        I have occasion immediately for the sentiments of the General Officers on the question mentioned in a former
                            Letter, viz., what are to be considered the subordinate Posts or Dependencies of West Point?
                        Respecting the salted Provision of which you enclosed me a survey in your Letter of the 20th, I have to
                            observe, it should be demanded immediately of the Contractors what proportion of it, they will receive from the
                            Public—That which is fit for use should be issued before it is spoiled by the approaching Warm Weather; if there is any
                            remaining so tainted as to be improper to be issued, & yet such as may be applyed to some other purposes, it
                            should be disposed of in such manner as will be most beneficial to the Public—That which has become nauseous and is too
                            bad for any use, should be buried instantly. I am Dear Sir with great regard Your Most Obedt Servant
                        
                            Go: Washington
                        
                        
                            P.S. Mr Elias Hasbrook complains, that after the Army left the White Plains, last Campaign, the Guard
                                under Captain Pray took a large quantity of Cyder belonging to him from Tarry Town, which they refused to deliver to
                                the owner—I wish the Matter may be investigated, & justice done in the case, upon his application to you.
                        

                    